DETAILED ACTION
A telephone call was made to W. William Park (Reg.#55523) on 04/13/21 to request an oral election to the above restriction requirement, but did not result in an election being made. Applicant prefers a restriction action to be sent out.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1 drawn to receiving uplink resource allocation information allocating first unit  duration for the terminal to transmit the data; performing first channel access before the first unit duration based on the uplink resource allocation information; performing second channel access before next unit duration based on the uplink resource allocation information when the first channel access fails  and the data have not been transmitted in the first unit duration; and transmitting the data in the next unit duration when the unlicensed channel is occupied by the second channel access; wherein both the first unit duration and the next unit duration following the first unit duration are included in a channel occupation time. Which can be classified in H04W72/0446, H04W72/10   							
II. Claim 2 drawn to receiving first uplink resource allocation information to transmit first data; receiving second uplink resource allocation information to transmit second data; performing first channel access for the unlicensed channel to transmit the first data based on the first uplink resource allocation information; performing first channel access for the unlicensed channel to transmit the first data based on the first uplink resource allocation information; performing first channel access for the unlicensed channel to transmit the first data based on the first uplink resource allocation information; and transmitting the first data and the second data if the unlicensed channel is occupied after the first channel access or transmitting the second data if the unlicensed channel is not occupied after the first channel access and the unlicensed channel is occupied after a second channel access based on the second uplink resource allocation information.    Which can be classified in H04W74/0808, H04W74/0825, H04W72/044

Inventions I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  
The inventions listed as Group I-II do not related to a single general inventive concept because they lack the same or corresponding special technical features for the following reasons: the special technical feature of the Group I invention is claimed to a receiving uplink resource allocation information allocating first unit  duration for the terminal to transmit the data; performing first channel access before the first unit duration based on the uplink resource allocation information; performing second channel access before next unit duration based on the uplink resource allocation information when the first channel access fails  and the data have not been transmitted in the first unit duration; and transmitting the data in the next unit duration when the unlicensed channel is occupied by the second channel access, wherein both the first unit duration and the next unit duration following the first unit duration are included in a channel occupation time. The special technical feature of Group II is clamed to receiving first uplink resource allocation information to transmit first data; receiving second uplink performing first channel access for the unlicensed channel to transmit the first data based on the first uplink resource allocation information; and transmitting the first data and the second data if the unlicensed channel is occupied after the first channel access or transmitting the second data if the unlicensed channel is not occupied after the first channel access and the unlicensed channel is occupied after a second channel access based on the second uplink resource allocation information.   Because these inventions are distinct for the reasons give above and a search for Group I is not required for Group II; and search for Group II is not required for Group I , restriction of examination purposes as indicated is proper, See Also MPEP § 806.05(d).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478